Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 objection are persuasive, hence the objection has been withdrawn

Applicant’s arguments submitted on 09/22/2022 with respect to 101 rejection have been considered but are not persuasive. The amended claims are still directed towards an abstract idea without significantly more. Although amended claims now recite ‘physical’ production of components and ‘physically’ performing all the actions on and with the components, directing a human to produce physical components and physically perform a task on them is still an abstract idea because it is organizing human activity. See 101 rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1 and 20 are directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Claim 1 is a method, and as such fall within one of the statutory categories. 

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea? Yes, the claim is directed towards an abstract idea. 
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

The method of claim 1 is directed towards organizing human activity. The claim merely recites physically fitting physical a second component to a physical first component by, producing first and second components physically with desired shape and section(s) for contact with other component, measuring contact section, comparing contact section measurement with permissible tolerance, selecting and storing components conforming to permissible tolerance using a data processing device, transporting the selected components, comparing first and second components to select those that yield an assembled part with least deviation from tolerance, extracting those components and mounting second component to first component. 

This is a method of ensuring quality control at a production and assembly site. A worker can produce physical components at a production location and determine if and how much deviation each produced component has with respect to desired/expected result. A deviation tolerance is established to distinguish a BPU(best part unacceptable) from WPA(worse part acceptable). A worker can sort acceptable parts and ship them to assembly station/location along with measured values in form a computer log. Furthermore, a worker can utilize an inventory management software/tool that instructs worker to place component(s) in particular bin/isle/bay. Another worker can select first component and compare its variation with second components to find a best match to achieve assembled part with least deviation e.g. if length of first component is X mm more than desired value, find second component with length X (or closest to X) mm less than desired. Once second component is identified, get the second component and join it with first.

The entire process is about quality control and organizing how part production worker needs to identify acceptable parts and ship them. Furthermore the process is organizing how a worker at assembly station/site needs to find best match between two parts to maintain quality control of end product. Data processing device is merely a tool for worker to capture/save measured data and receive storage location e.g. a handheld device that instructs worker to place part(s) in particular bay/bin/box. As the hardware directs a worker to place part in storage, it is still an abstract idea. Therefore, the claim is directed towards organizing human activity, and as such, is an abstract idea.

CONCLUSION:
Since the claim is directed towards defining a process of measuring deviation of physically manufactured components with allowed tolerances, storing and transporting those components, matching one component with another, and extracting one component and mounting it to another component, this is a method of how production and assembly plant workers should execute their work. Hence this is organizing human activity and is directed towards an abstract idea.

With respect to claim 2, the claim further limits what measurement needs to be taken off the components. Guiding a worker to obtain actual data, geometry data or surface parameters is merely instruction for performing standard work at production facility with physical parts. Hence it is still organizing human activity by providing instructions.

With respect to claim 3, the claim merely explains that production of parts takes place at different locations. 

With respect to claim 4, the claim merely explains that deviations are determined from actual data i.e. providing instruction to physically measure produced component and compare with expected value. This is still organizing human activity i.e. instructing a worker about how to take measurements of a component.

With respect to claim 5, the claim merely explains that data processing device utilizes run an algorithm to determine storage position. As determined position is provided to a worker to place the physically produced component in storage, this is still organizing human activity.

With respect to claim 6, the claim further explains that components from storage unit are physically extracted manually i.e. by a worker.

With respect to claim 7, the claim further limits how a component is extracted. The data processing device illuminates second component through a laser pointer so that a worker can extract correct component. Causing a component to be illuminated for extraction is still organizing human activity as it guides a worker to select a particular part.

With respect to claim 8, the claim is still directed towards organizing human activity as AR glasses mark and identify a component to be extract and a worker extracts the identified component. Hence it is an abstract idea.

With respect to claim 9, extraction of component by a computer-aided gripper device is still part of an abstract idea as in many industries heavy objects are carried/moved by an assist robot that works along with a human worker.

With respect to claim 10, the claim further limits what a robot is. Any robot that assist a worker in extracting a part is merely assisting the worker in his/her work.

With respect to claim 11, the claim merely defines what first and second components are. Furthermore the claim further limits an order of attaching first component and second component e.g. instructing a worker to first install a door to vehicle and then install window glass to door. This is assembly instruction and is still directed towards an abstract idea.

With respect to claim 12, the claim merely explains how measurement is taken. A worker can utilize any suitable tool to take computer aided measurement of produced components e.g. measure weight by a digital scale and log it, measure length with digital meter and log it etc.

With respect to clam 13, the claim further limits how a measurement is taken. A worker can be instructed to utilize a tactile or 3D scanning device to take measurements. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664